Citation Nr: 1332617	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable disability rating for lumbosacral strain.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss disability and if so whether the reopened claim should be granted.  

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for alopecia, claimed as a skin disorder due to an undiagnosed illness.  

5.  Entitlement to service connection for folliculitis of the scalp, claimed as a skin disorder due to an undiagnosed illness.  

6.  Entitlement to service connection for bilateral tinea pedis, claimed as foot and toe fungus and as a skin disorder due to an undiagnosed illness.  

7.  Entitlement to service connection for a psychiatric disability, claimed as mental anguish secondary to alopecia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to December 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2009 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


REMAND

The Veteran originally requested a hearing before a Veterans Law Judge in Washington, D.C.  She was scheduled for such hearing, but she indicated an inability to travel and requested that the hearing be rescheduled as a videoconference hearing.  

Since videoconference hearings are scheduled by the RO, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of her appeal.


By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

